IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: N.A.-S.S., A            : No. 486 MAL 2019
MINOR                                       :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: N.A.-S.S., A MINOR             : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.